In re Wilson, Walter L.;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 6-80-432; to the Court of Appeal, First Circuit, No. 2002 KW 0545.
Relator represents that the district court has failed to act timely on a writ application he filed on or about December 8, 1999.. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.